Exhibit 10.10

 

LOGO [g203809ex10_10.jpg]

      Guaranty  

 

As of June 29, 2011, the undersigned, for value received, unconditionally and
absolutely guarantee(s) to Comerica Bank (“Bank”), payment when due, whether by
stated maturity, demand, acceleration or otherwise, of all existing and future
indebtedness (“Indebtedness”) to the Bank of Manitex LiftKing, ULC, an Alberta
corporation (“Borrower”). Indebtedness includes without limit any and all
obligations or liabilities of the Borrower to the Bank, whether absolute or
contingent, direct or indirect, voluntary or involuntary, liquidated or
unliquidated, joint or several, known or unknown; any and all indebtedness,
obligations or liabilities for which Borrower would otherwise be liable to the
Bank were it not for the invalidity, irregularity or unenforceability of them by
reason of any bankruptcy, insolvency or other law or order of any kind, or for
any other reason; any and all amendments, modifications, renewals and/or
extensions of any of the above; and all costs of collecting Indebtedness,
including, without limit, attorney fees. Any reference in this Guaranty to
attorney fees shall be deemed a reference to reasonable fees, charges, costs and
expenses of both in-house and outside counsel and paralegals, whether or not a
suit or action is instituted, and to court costs if a suit or action is
instituted, and whether attorney fees or court costs are incurred at the trial
court level, on appeal, in a bankruptcy, administrative or probate proceeding or
otherwise. All costs shall be payable immediately by the undersigned when
incurred by the Bank, without demand, and until paid shall bear interest at the
highest per annum rate applicable to any of the Indebtedness, but not in excess
of the maximum rate permitted by law.

 

1. LIMITATION: The total obligation of the undersigned under this Guaranty is
UNLIMITED unless specifically limited in the Additional Provisions of this
Guaranty, and this obligation (whether unlimited or limited to the extent
specified in the Additional Provisions) shall include, IN ADDITION TO any
limited amount of principal guaranteed, all interest on that limited amount, and
all costs incurred by the Bank in collection efforts against the Borrower and/or
the undersigned or otherwise incurred by the Bank in any way relating to the
Indebtedness, or this Guaranty, including without limit attorney fees. The
undersigned agree(s) that (a) this limitation shall not be a limitation on the
amount of Borrower’s Indebtedness to the Bank; (b) any payments by the
undersigned shall not reduce the maximum liability of the undersigned under this
Guaranty unless written notice to that effect is actually received by the Bank
at, or prior to, the time of the payment; and (c) the liability of the
undersigned to the Bank shall at all times be deemed to be the aggregate
liability of the undersigned under this Guaranty and any other guaranties
previously or subsequently given to the Bank by the undersigned and not
expressly revoked, modified or invalidated in writing.

 

2. NATURE OF GUARANTY: This is a continuing Guaranty of payment and not of
collection and remains effective whether the Indebtedness is from time to time
reduced and later increased or entirely extinguished and later reincurred. The
undersigned deliver(s) this Guaranty based solely on the undersigned’s
independent investigation of (or decision not to investigate) the financial
condition of Borrower and is (are) not relying on any information furnished by
the Bank. The undersigned assume(s) full responsibility for obtaining any
further information concerning the Borrower’s financial condition, the status of
the Indebtedness or any other matter which the undersigned may deem necessary or
appropriate now or later. The undersigned knowingly accept(s) the full range of
risk encompassed in this Guaranty, which risk includes, without limit, the
possibility that Borrower may incur Indebtedness to the Bank after the financial
condition of the Borrower, or the Borrower’s ability to pay debts as they
mature, has deteriorated.

 

3. APPLICATION OF PAYMENTS: The undersigned authorize(s) the Bank, either before
or after termination of this Guaranty, without notice to or demand on the
undersigned and without affecting the undersigned’s liability under this
Guaranty, from time to time to: (a) apply any security and direct the order or
manner of sale; and (b) apply payments received by the Bank from the Borrower to
any indebtedness of the Borrower to the Bank, in such order as the Bank shall
determine in its sole discretion, whether or not this indebtedness is covered by
this Guaranty, and the undersigned waive(s) any provision of law regarding
application of payments which specifies otherwise. The undersigned agree(s) to
provide to the Bank copies of the undersigned’s financial statements upon
request.

 

4.

SECURITY: The undersigned grant(s) to the Bank a security interest in and the
right of setoff as to any and all property of the undersigned now or later in
the possession of the Bank. The undersigned further assign(s) to the Bank as
collateral for the obligations of the undersigned under this Guaranty all claims
of any nature that the undersigned now or later has (have) against the Borrower
(other than any claim under a deed of trust or mortgage covering California real
property) with full right on the part of the Bank, in its own name or in the
name of the undersigned, to collect and enforce these claims. The undersigned
agree(s) that no security now or later held by the Bank for the payment of any
Indebtedness, whether from the Borrower, any guarantor, or otherwise, and



--------------------------------------------------------------------------------

  whether in the nature of a security interest, pledge, lien, assignment,
setoff, suretyship, guaranty, indemnity, insurance or otherwise, shall affect in
any manner the unconditional obligation of the undersigned under this Guaranty,
and the Bank, in its sole discretion, without notice to the undersigned, may
release, exchange, enforce and otherwise deal with any security without
affecting in any manner the unconditional obligation of the undersigned under
this Guaranty. The undersigned acknowledge(s) and agree(s) that the Bank has no
obligation to acquire or perfect any lien on or security interest in any
asset(s), whether realty or personalty, to secure payment of the Indebtedness,
and the undersigned is (are) not relying upon any asset(s) in which the Bank has
or may have a lien or security interest for payment of the Indebtedness.

 

5. OTHER GUARANTORS: If any Indebtedness is guaranteed by two or more
guarantors, the obligation of the undersigned shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of the Bank against each severally, any two or more
jointly, or some severally and some jointly. The Bank, in its sole discretion,
may release any one or more of the guarantors for any consideration which it
deems adequate, and may fail or elect not to prove a claim against the estate of
any bankrupt, insolvent, incompetent or deceased guarantor; and after that,
without notice to any guarantor, the Bank may extend or renew any or all
Indebtedness and may permit the Borrower to incur additional Indebtedness,
without affecting in any manner the unconditional obligation of the remaining
guarantor(s). The undersigned acknowledge(s) that the effectiveness of this
Guaranty is not conditioned on any or all of the indebtedness being guaranteed
by anyone else.

 

6. TERMINATION: Any of the undersigned may terminate their obligation under this
Guaranty as to future Indebtedness (except as provided below) by (and only by)
delivering written notice of termination to an officer of the Bank and receiving
from an officer of the Bank written acknowledgment of delivery; provided,
however, the termination shall not be effective until the opening of business on
the fifth (5th) day (“effective date”) following written acknowledgment of
delivery. Any termination shall not affect in any way the unconditional
obligations of the remaining guarantor(s), whether or not the termination is
known to the remaining guarantor(s). Any termination shall not affect in any way
the unconditional obligations of the terminating guarantor(s) as to any
Indebtedness existing at the effective date of termination or any Indebtedness
created after that pursuant to any commitment or agreement of the Bank or
pursuant to any Borrower loan with the Bank existing at the effective date of
termination (whether advances or readvances by the Bank after the effective date
of termination are optional or obligatory), or any modifications, extensions or
renewals of any of this Indebtedness, whether in whole or in part, and as to all
of this Indebtedness and modifications, extensions or renewals of it, this
Guaranty shall continue effective until the same shall have been fully paid. The
Bank has no duty to give notice of termination by any guarantor(s) to any
remaining guarantor(s). The undersigned shall indemnify the Bank against all
claims, damages, costs and expenses, including, without limit, attorney fees,
incurred by the Bank in connection with any suit, claim or action against the
Bank arising out of any modification or termination of a Borrower loan or any
refusal by the Bank to extend additional credit in connection with the
termination of this Guaranty.

 

7. REINSTATEMENT: Notwithstanding any prior revocation, termination, surrender
or discharge of this Guaranty (or of any lien, pledge or security interest
securing this Guaranty) in whole or in part, the effectiveness of this Guaranty,
and of all liens, pledges and security interests securing this Guaranty, shall
automatically continue or be reinstated in the event that any payment received
or credit given by the Bank in respect of the Indebtedness is returned,
disgorged or rescinded under any applicable state or federal law, including,
without limitation, laws pertaining to bankruptcy or insolvency, in which case
this Guaranty, and all liens, pledges and security interests securing this
Guaranty, shall be enforceable against the undersigned as if the returned,
disgorged or rescinded payment or credit had not been received or given by the
Bank, and whether or not the Bank relied upon this payment or credit or changed
its position as a consequence of it. In the event of continuation or
reinstatement of this Guaranty and the liens, pledges and security interests
securing it, the undersigned agree(s) upon demand by the Bank, to execute and
deliver to the Bank those documents which the Bank determines are appropriate to
further evidence (in the public records or otherwise) this continuation or
reinstatement, although the failure of the undersigned to do so shall not affect
in any way the reinstatement or continuation. If the undersigned do(es) not
execute and deliver to the Bank upon demand such documents, the Bank and each
Bank officer is irrevocably appointed (which appointment is coupled with an
interest) the true and lawful attorney of the undersigned (with full power of
substitution) to execute and deliver such documents in the name and on behalf of
the undersigned.

 

8.

WAIVERS: The undersigned, to the extent not expressly prohibited by applicable
law, waive(s) any right to require the Bank to: (a) proceed against any person
or property; (b) give notice of the terms, time and place of any public or
private sale of personal property security held from the Borrower or any other
person, or otherwise comply with the provisions of Sections 9-611 or 9-621 of
the Michigan or other applicable Uniform Commercial Code, as the same may be
amended, revised or replaced from time to time; or (c) pursue any other remedy
in the Bank’s power. The undersigned waive(s) notice of acceptance of this
Guaranty and presentment, demand,

 

2



--------------------------------------------------------------------------------

  protest, notice of protest, dishonor, notice of dishonor, notice of default,
notice of intent to accelerate or demand payment of any Indebtedness, any and
all other notices to which the undersigned might otherwise be entitled, and
diligence in collecting any Indebtedness, and agree(s) that the Bank may, once
or any number of times, modify the terms of any Indebtedness, compromise,
extend, increase, accelerate, renew or forbear to enforce payment of any or all
Indebtedness, or permit the Borrower to incur additional Indebtedness, all
without notice to the undersigned and without affecting in any manner the
unconditional obligation of the undersigned under this Guaranty.

The undersigned unconditionally and irrevocably waive(s) each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of the undersigned under
this Guaranty, and acknowledge(s) that each such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document from the undersigned now or later securing this Guaranty and/or
the Indebtedness, and acknowledge(s) that as of the date of this Guaranty no
such defense or setoff exists.

 

9. WAIVER OF SUBROGATION: The undersigned waive(s) any and all rights (whether
by subrogation, indemnity, reimbursement, or otherwise) to recover from the
Borrower any amounts paid by the undersigned pursuant to this Guaranty.

 

10. SALE/ASSIGNMENT: The undersigned acknowledge(s) that the Bank has the right
to sell, assign, transfer, negotiate, or grant participations in all or any part
of the Indebtedness and any related obligations, including, without limit, this
Guaranty, without notice to the undersigned and that the Bank may disclose any
documents and information which the Bank now has or later acquires relating to
the undersigned or to the Borrower in connection with such sale, assignment,
transfer, negotiation, or grant. The undersigned agree(s) that the Bank may
provide information relating to this Guaranty or relating to the undersigned to
the Bank’s parent, affiliates, subsidiaries and service providers.

 

11. GENERAL: This Guaranty constitutes the entire agreement of the undersigned
and the Bank with respect to the subject matter of this Guaranty. No waiver,
consent, modification or change of the terms of the Guaranty shall bind any of
the undersigned or the Bank unless in writing and signed by the waiving party or
an authorized officer of the waiving party, and then this waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given. This Guaranty shall inure to the benefit of the Bank
and its successors and assigns and shall be binding on the undersigned and the
undersigned’s heirs, legal representatives, successors and assigns including,
without limit, any debtor in possession or trustee in bankruptcy for any of the
undersigned. The undersigned has (have) knowingly and voluntarily entered into
this Guaranty in good faith for the purpose of inducing the Bank to extend
credit or make other financial accommodations to the Borrower. If any provision
of this Guaranty is unenforceable in whole or in part for any reason, the
remaining provisions shall continue to be effective. THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

12. HEADINGS: Headings in this Guaranty are included for the convenience of
reference only and shall not constitute a part of this Guaranty for any purpose.

 

13. ADDITIONAL PROVISIONS:

 

14. JURY TRIAL WAIVER: THE UNDERSIGNED AND BANK ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE INDEBTEDNESS.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor(s) has (have) signed and delivered this Guaranty
the day and year first written above.

 

    GUARANTOR(S): WITNESSES:           MANITEX INTERNATIONAL, INC.

s/ Dody Lesniak

    By:  

s/ David H. Gransee

SIGNATURE OF       SIGNATURE OF     Its:  

VP & CFO

      TITLE (IF APPLICABLE)

s/ Paul Jarrell

      SIGNATURE OF           GUARANTOR’S ADDRESS:    

9725 Industrial Drive

    STREET ADDRESS    

Bridgeview,            Illinois             60455

    CITY                                 STATE                   ZIP CODE

 

4